Citation Nr: 1136689	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange or as secondary to service-connected scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran claims that he currently has a skin disorder that is related to his military service due to exposure to Agent Orange or secondary to his service-connected scars from shell fragment wound sustained during service.  Specifically, at his July 2011 hearing before the Board, the Veteran testified that ever since his Vietnam service he experienced intermittent rashes with severe itching on various parts of his body, to include around the wounded areas.  

In the present case, the Veteran is presumed to have been exposed to Agent Orange as his service personnel records reflect that he participated in combat operations while serving in Vietnam.  The Veteran's service treatment records document treatment for poison ivy in July 1968.

During his July 2011 Board hearing, the Veteran reported that he first started seeking medical attention for his skin problems in 1998.  To that effect, the Veteran submitted a June 2011 letter from K.P. Family Medicine, along with a waiver of RO jurisdiction of the evidence.  The letter states that the Veteran had been evaluated for many rashes since his first visit in September 1998.  However, no treatment records relating to the Veteran's skin condition is included in his claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, these records must be obtained and reviewed before the Board proceeds with the appeal.

In addition, the Veteran has never been afforded a VA examination in conjunction with this claim, and based on the Veteran's lay testimony the Board finds that a VA examination is necessary to adequately decide the merits of the claim herein.  McLendon, 20 Vet. App. at 83; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" and quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with corrective notice that includes an explanation as to the information or evidence needed to establish service connection for the claim on appeal on a secondary basis.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§ 3.310, 3.159(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his skin disorder since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder, to include all treatment records from K.P. Family Medicine.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the RO must afford the Veteran an appropriate VA dermatology examination to determine the etiology of any current skin disorder.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post service medical records and examination of the Veteran, the examiner must identity any currently manifested skin disorder.  For each disorder identified, the examiner must provide an opinion as to whether the disorder was related to the Veteran's military service, specifically to include herbicide exposure and the shell fragment wound sustained during service.  The VA examiner must also provide a nexus opinion as to whether any degree of any current skin disorder found is aggravated by the Veteran's service-connected scars from shell fragment wound.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

